The Chief Judge
delivered the opinion of the Court;
Tyler, Assistant Judge, dubitante.
The plaintiff declares in trespass vi et armis, for that the defendants, on the 13th of October, 1800, with force and arms broke and entered a certain *27close or lot of land in Wallingford, on which Jonathan Streater lately lived, called the Streater Farm, and having so entered, with like force and arms picked and carried away about thirty bushels of Indian corn then and there standing, being the property of the plaintiff, and also with like force took and carried away out of said close about twenty shocks of oats in the stack, and about two tons and a half of hay, also the property of the plaintiff.
To this declaration the defendant demurs specially in substance, that it does not set forth any seisin or possession of the close in the plaintiff, and he contends, that the plaintiff hath not therefore shown any right of action.
It is very clear, that if this declaration is to be considered as in trespass quare clausum fregit, it is defective. But the plaintiff avoids this by insisting, that the allegation of breaking and entering the close is merely surplusage, and on this point the demurrer must be decided.
It appears to the Court, that there is sufficient in the declaration to sustain an action of trespass for an injury done to personal property. The claim of the plaintiff could not have been misapprehended by the defendants. He has not alleged the seisin or possession of the close to have been in him or any other person, but he has alleged the property of the chattels to be in himself. The declaration is sufficient for an injury done to personal property, or it is nought. The mistake seems to have been made in describing the locus in quo, where the trespass was committed. The Court are not inclined to quash declarations under which justice may be done. The declaration is untechnically drawn, and a motion for *28amendment would certainly have prevailed. As it is, the Court are inclined to consider the allegation of breaking and entering a close, in which the plaintiff sets forth neither seisin or possession, comes within the rule laid down in Comyns' Digest, “ that if a man in a declaration makes an imperfect mention of a thing which need not be mentioned, it is not prejudicial, and therefore to be considered as surplusage, and judgment must be entered that the declaration is sufficient.
Daniel Chipman, for plaintiff.
John A. Graham and Samuel Walker, for defendants.
Declaration sufficient.